DETAILED ACTION
This is the first office action regarding application number 16/565,164, filed on Sep 9, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 21-40 is/are currently pending and have been examined.
Claim(s) 1-20 has/have been cancelled in a pre-examination amendment.


Information Disclosure Statement
	The information disclosure statement(s) filed Sep 9, 2019 and Mar 3, 2021 is/are acknowledged. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Objections
Claim(s) 30 is/are objected to because of the following informalities:  
Claim 30, line 1, there should be a comma after mentioning the dependency.  
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or a generic placeholder, such as “step”, “unit”, “module” or the like) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or a generic placeholder, such as “step”, “unit”, “module” or the like) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or a generic placeholder, such as “step”, “unit”, “module” or the like) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” (or a generic placeholder, such as “step”, “unit”, “module” or the like) and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “means” or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the word “means” or the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“means for generating magnetic flux” in claim 1.
mechanical excitation means in claim 34.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. This structure has been identified in the Specification to correspond to the following, respectively, and equivalents thereof:
no corresponding structure for the “means for generating magnetic flux” has been found by the examiner. The examiner will interpret the recitation to cover any kind of magnet, and equivalents thereof. 
no corresponding structure for the mechanical excitation means has been found by the examiner. The examiner will interpret the recitation to cover any kind of structure capable of providing a mechanical excitation, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	
	Regarding Claim 21, the recitation “for separating biological entities” is unclear. How does the device separate biological entities? What structure is capable of separating biological entities? As written, the claim merely describes a structure for generating and concentrating magnetic flux. Clarification is required. 

Regarding Claim 21, the recitation “a means for generating magnetic flux” is unclear. This claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

For the purposes of examination, the recitation “means for generating magnetic flux” will be interpreted as covering any magnet and any equivalent structures thereof.
	
	Claim(s) 22-33 are rejected by virtue of dependency on Claim 21. 

	Regarding Claim(s) 23-26, the recitations of “the means for generating magnetic flux include…” are unclear. As the recitation ‘means for generating magnetic flux’ in Claim 21 has been identified as invoking 112(f), and has been further found to not be correlated in the specification to any particular structure, it is unclear as to what the recitation in Claim 21 comprises and how it relates to Claim(s) 23-26. That is, it is unclear whether the recitations in Claim(s) 23-26 are in agreement, or provide a further limitation, of Claim 21. As such, there are conflicting descriptions of what the ‘means for’ language should encompass and, thus, the metes and bounds of the claim language are unclear. If Applicant intends to individually claim the alternative ‘means for generating magnetic flux’, the examiner suggests amending Claim 21, and relevant dependent claims, to avoid invoking 112(f). The examiner suggests that ‘means for generating magnetic flux’ be exchanged to a term like ‘magnetic flux generator’ to overcome the 112(f) invocation and the clarity issue simultaneously. 

	Regarding Claim 21, the recitation “for separating biological entities” is unclear. How does the method separate biological entities? What structure is capable of separating biological entities? As written, the claim merely describes a method for condensing biological entities attached with magnetic labels to form a magnetic conglomerate. Clarification is required. 

	Regarding Claim 34, the recitation “condensing the biological entities attached with magnetic labels from the fluid sample to form a magnetic conglomerate on an internal surface of the channel” is unclear. How is the condensing performed? What structure is capable of achieving the condensing? The examiner believes the recitation should specifically call out the magnetic separation device to provide complete information as to how the method is performed and will treat it as such during prosecution. 

Regarding Claim 34, the recitation “a means for generating magnetic flux” is unclear. This claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may address the claim in a similar manner as described for Claim 21. 
	
	Claim(s) 35-40 are rejected by virtue of dependency on Claim 34. 

	Regarding Claim(s) 38-40, the recitations of “mechanical excitation means include…” are unclear. As the recitation ‘mechanical excitation means’ in Claim 34 has been identified as invoking 112(f), and has been further found to not be correlated in the specification to any particular structure, it is unclear as to what the recitation in Claim 34 comprises and how it relates to Claim(s) 38-40. That is, it is unclear whether the recitations in Claim(s) 38-40 are in agreement, or provide a further limitation, of Claim 34. As such, there are conflicting descriptions of what the ‘means for’ language should encompass and, thus, the metes and bounds of the claim language are unclear. If Applicant intends to individually claim the alternative ‘means for generating magnetic flux’, the examiner suggests amending Claim 34, and relevant dependent claims, to avoid invoking 112(f). 


Allowable Subject Matter
Claim(s) 21-40 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art is deemed to be Yu et al. (US 2014/0120570). Yu teaches a pincer-like structure comprising soft magnetic poles and a magnet for producing magnetic flux throughout the soft magnetic poles, where the structure is intended to hold a channel and where the interaction between the channel and the soft magnetic structures is used to separate magnetic components coursing through the channel. Yu does not teach a 3-pointed structure nor the specific locations of the magnets as described in Claim 21 or Claim 34.
In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not teach or suggest:
The device of Claim 21, where the feature that defines over the art is the 3-pointed structure, the 3 points being constructed of soft magnetic materials, and where the tips of the 3 points are tapered and the external prongs are bent towards the center point. 
The method of Claim 34, where the feature that defines over the art is the use of a 3-pointed structure, the 3 points being constructed of soft magnetic materials, and where the tips of the 3 points are tapered and the external prongs are bent towards the center point.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Other References Cited 
The following prior art not relied upon is considered pertinent to applicant's disclosure and made of record: 
Yu et al. (US 2014/0120570), as being relevant to the art of sorting cells using magnetic and acoustic components.
Humphries et al. (US 7,474,184), as being relevant to the art of magnetic separations using magnetizable structures. Humphries teaches a pincer-like structure for magnetic manipulations. Humphries does not teach a 3-pronged structure nor the specific locations of the soft magnetic materials and the ferromagnetic materials. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               

/Benjamin R Whatley/Primary Examiner, Art Unit 1798